                                                                                  bu
                                                                          IN CLERK'S OFFICE
                                                                      US DISTRICT COURF E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                          -k OCT                   ^
                                                     X
                                                                       BROOKLYN OFFICE
ARTURO OSORNO,et ai.
                                    Plaintiffs,
                                                         MEMORANDUM
                      - against -                        DECISION AND ORDER


AVANT GARDNER LLC,et al,                                 1:18-CV-01513(AMD)(LB)
                                    Defendants.
                                                     X

ANN M.DONNELLY,United States District Judge:

       On March 12,2018,the plaintiffs commenced this Fair Labor Standards Act action on
March 12, 2018. (ECFNo. 1.) On August 28,2019,the plaintiffs moved for settlement
approval"after extensive settlement discussions." (EOF No.65.) I referred the motion to United
States Magistrate Judge Lois Bloom.

       On September 27, 2019, Judge Bloom held a telephone conference pursuant to Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199(2d Cir. 2015). That same day. Judge Bloom issued
a Report and Recommendation in which she recommended that I deny the motion for settlement
approval. According to Judge Bloom,"[t]he agreement contains several terms that are not fair
and reasonable under Cheeks,including provisions that conflict with FLSA s remedial purposes
in paragraphs 4 and 6 and an overly broad release. In addition,the agreement confers
jurisdiction to enforce the agreement on the wrong district court." (Report and Recommendation
Sep. 27,2019.) Neither side has objected to Judge Bloom's recommendation.
        A district court"may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1)(C). Where,as here, no
p£irty has objected to the magistrate judge's recommendation,"a district court need only satisf)'
 itself that there is no clear error on the face ofthe record." Urena v. New York, 160 F. Supp. 2d
606,609-10(S.D.N.Y. 2001)(quoting iVe/50« v. Smith,618 F. Supp. 1186, 1189(S.D.N.Y.
1985)).

       The Court has reviewed Judge Bloom's thorough and well-reasoned opinion, and finds
no clear error. Accordingly,I adopt the Report and Recommendation in its entirety. By October
28,2019,the parties must file a motion for settlement approval with a revised settlement
agreement that cures the defects identified by Judge Bloom. The motion also must address Judge
Bloom's concerns regarding the calculation of damages,the omission ofthe defendants who
have not answered, translation ofthe agreement for the plaintiffs, and documentation ofthe
plaintiffs' costs.



SO ORDERED.



                                                      s/Ann M. Donnelly

                                                    Ann M. Donnelly
                                                    United States District Judge


 Dated: Brooklyn, New York
          October 15,2019
